UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1235



RONNIE L. EDWARDS; PAULA E. NICKENS,

                                             Plaintiffs - Appellants,

          versus


ROBERTS-ROBERTS ASSOCIATES, LLC,

                                                Defendant - Appellee,

             and


MICHAEL ROBERTS; KAY GABBERT,

                                                           Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-4078-8-AW)


Submitted:    July 29, 2005                 Decided:   August 25, 2005


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Ronnie L. Edwards, Paula E. Nickens, Appellants Pro Se. Marie
Celeste Bruce, RIFKIN, LIVINGSTON, LEVITAN & SILVER, LLC,
Greenbelt, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Ronnie   L.    Edwards    and   Paula   E.     Nickens    appeal   the

district court’s orders granting their former employer’s motion for

summary judgment and denying their motion for reconsideration in

their civil action in which they alleged employment discrimination

and retaliation claims.        We dismiss in part and affirm in part.

          The court’s order that granted summary judgment in favor

of the employer was entered on the court’s docket on March 8, 2004.

Under Fed. R. App. P. 4(a)(1)(A), the Appellants had thirty days in

which to appeal that order.        Even if the Appellants were not aware

of the court’s final order until October 29, 2004, they never moved

for reopening of the appeal period under Fed. R. App. P. 4(a)(6).

Further, even had the Appellants explicitly requested reopening

under Rule 4(a)(6)(A), the district court would have been unable to

do so because the Appellants could not satisfy the time limits set

forth in that subsection.       Therefore, their notice of appeal filed

in the district court on February 18, 2005, was untimely as to the

court’s order entered on March 8, 2004.           We therefore dismiss the

appeal as untimely as to that order.

          The   notice    of    appeal    is   timely    as   to   the   court’s

January 26, 2005 order that denied the Appellants’ motion to

reconsider under Fed. R. Civ. P. 60(b).                 We have reviewed the

record and find no reversible error as to the court’s denial of

that motion.    Accordingly, we affirm that order substantially on


                                    - 3 -
the reasoning stated by the district court.*        See Edwards v.

Roberts-Roberts Assoc., LLC, No. CA-02-4078-8-AW (D. Md. filed Jan.

26, 2005 & entered Jan. 27, 2005).    We deny the Appellants’ motion

to strike the Appellee’s brief.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                 DISMISSED IN PART;
                                                   AFFIRMED IN PART




     *
      We disagree with the district court’s analysis that its local
rule rendered Appellants’ motion to reconsider untimely. The local
rule provides: “Except as otherwise provided in Fed. R. Civ. P. 60,
any motion to reconsider any order issued by the Court shall be
filed with the Clerk not later than 10 days after entry of the
order.” Local Rule 105(10) (D. Md. 2004). Rule 60(b) provides
“[t]he motion shall be made within a reasonable time” and for
limited reasons “not more than one year after the judgment, order
or proceeding was entered or taken.” Nevertheless, we conclude
that the Appellants were not entitled to relief under Rule 60(b).


                              - 4 -